                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


DR. RACHEL ADE KOZICZKOWSKI,
          Plaintiff,

        v.                                                 Case No. 20-C-0115

FOREFRONT DERMATOLOGY, SC and
DR. BETSY WERNLI
          Defendants.


                   ORDER FOLLOWING SCHEDULING CONFERENCE

        On July 23, 2020, the court held a scheduling conference in accordance with Fed.

R. Civ. P. 16 and Civil L. R. 16(a) (E.D. Wis.).

        IT IS ORDERED that:

        1.      The parties shall comply with Fed. R. Civ. P. 26(a)(1) concerning initial

disclosures on or before July 23, 2020.

        2.      The parties may join additional parties and amend pleadings without further

leave of court through September 24, 2020.

        3.      All requests for fact discovery shall be served by a date sufficiently early so

that all fact discovery in this case can be completed no later than November 16, 2020.

        4.      The plaintiff shall disclose any expert witnesses consistent with Rule

26(a)(2) on or before December 7, 2020. The plaintiff shall make her experts available

for deposition on or before December 23, 2020. The defendants shall disclose any

expert witnesses consistent with Rule 26(a)(2) on or before January 20, 2021. The

defendants shall make their experts available for deposition on or before February 5,

2021.




             Case 2:20-cv-00115-LA Filed 07/23/20 Page 1 of 3 Document 25
      5.       a.    Any discovery motions brought pursuant to Rules 26 through 37 of

the Federal Rules of Civil Procedure must comply with Civil L. R. 37, by including

      a written certification by the movant that, after the movant in good faith has
      conferred or attempted to confer with the person or party failing to make
      disclosure or discovery in an effort to obtain it without court action, the
      parties are unable to reach an accord. The statement must recite the date
      and time of the conference or conferences and the names of all parties
      participating in the conference or conferences.

               b.    All discovery motions and non-dispositive pretrial motions must be

filed pursuant to Civil L. R. 7(h), unless the court otherwise permits. The motion must not

exceed three pages in length. No separate memorandum may be filed with the motion,

and any supporting affidavit allowed by Civil L. R. 7(h) must not exceed two pages. An

opposing memorandum, which must not exceed three pages in length, may be filed within

seven days of service of the motion. The court will notify the parties of the date and time

for a hearing on the motion, if the court deems it necessary.

      6.       a.    Any dispositive motions must be served and filed on or before

February 19, 2021.

               b.    All summary judgment motions and briefing thereon must comply

with Civil L. R. 7 and 56(b). Any summary judgment motion filed against a pro se litigant

must comply with Civil L. R. 56(a).

      7.       The court expects counsel to confer and make a good faith effort to settle

the case.

      The foregoing schedule shall not be modified except upon a showing of good

cause and by leave of the court.




                                            2
            Case 2:20-cv-00115-LA Filed 07/23/20 Page 2 of 3 Document 25
SO ORDERED at Milwaukee, Wisconsin, this 23rd day of July, 2020.


                         s/Lynn Adelman_____________________
                         LYNN ADELMAN
                         District Judge




                                  3
  Case 2:20-cv-00115-LA Filed 07/23/20 Page 3 of 3 Document 25
